Opinion filed March 3,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00386-CR 
                                                    __________
 
                             HUGO
ISRAEL MARTINEZ, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 161st District Court
 
                                                             Ector
County, Texas
 
                                                   Trial
Court Cause No. B-35,031
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
            The
jury convicted Hugo Israel Martinez, upon his plea of guilty, of the offense of
possession of between four and two hundred grams of cocaine with the intent to
deliver.  The jury assessed punishment at confinement for sixteen years.  Because
no notice of appeal was timely filed, we dismiss the appeal. 
            Appellant’s
sentence was imposed on August 31, 2010.  A timely motion for new trial was
filed on September 27 and was overruled by operation of law pursuant to Tex. R. App. P. 21.8.  On
December 22, 2010, appellant filed a pro se request for the appointment of
counsel to represent him on appeal, which we consider to be appellant’s notice
of appeal.  Appellate counsel was subsequently appointed, and he filed a supplemental
notice of appeal on appellant’s behalf.  On January 25, 2011, this court
notified the parties that the notice of appeal appeared to be untimely and
requested that appellant provide proof that the notice of appeal was timely
filed.  In response, appellant filed in this court on February 14, 2011, a
motion requesting an extension of time to file his notice of appeal.  Appellate
counsel notes that appellant believed his trial counsel had filed a notice of
appeal and that appellate counsel was not appointed until after the deadline for
filing the notice of appeal.  The clerk’s record has now been received in this
court.  Our review of the clerk’s record shows that no notice of appeal was
filed prior to appellant’s December 22 request for the appointment of counsel. 
            Pursuant
to Tex. R. App. P. 26.2(a)(2),
the notice of appeal was due ninety days after the day sentence was imposed. 
In this case, the due date was November 29, 2010.  Pursuant to Tex. R. App. P. 26.3, the motion
for extension of time to file the notice of appeal was due fifteen days
thereafter:  December 14, 2010.  Both the notice of appeal and the motion for
extension must be filed within fifteen days after the deadline for filing the
notice of appeal.  Rule 26.3.  In this case, neither was filed within that time
period.  
Absent
a timely filed notice of appeal, we do not have jurisdiction to entertain the
appeal.  Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo
v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v. State,
860 S.W.2d 108 (Tex. Crim. App. 1993).  We are also without jurisdiction to
grant a motion for extension that is filed more than fifteen days after the
date that the notice of appeal was due.  Olivo, 918 S.W.2d 519.  
Accordingly,
appellant’s motion to extend the time to file the notice of appeal is
overruled, and the appeal is dismissed for want of jurisdiction.  
 
 
                                                                                    PER
CURIAM
 
March 3, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b). 
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.